Citation Nr: 0912752	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  02-18 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for cheilitis granulomatosis (CG) prior to October 1, 2001, 
and in excess of 30 percent from October 1, 2001, forward.

2.  Entitlement to an initial rating in excess of 10 percent 
for dysthymia.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from January 1980 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1993 and February 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional office (RO) in San Juan, Puerto Rico.  

In a May 2004 decision, the Board denied entitlement to a 
rating in excess of 30 percent for CG, and remanded the 
remaining increased rating claim for further development.  
The Veteran filed a timely appeal of this decision, and in 
September 2005, pursuant to an August 2005 Joint Motion for 
Remand, the United States Court of Appeals for Veterans 
Claims (Court) issued an Order vacating and remanding that 
portion of the May 2004 Board decision that denied an 
increased evaluation for CG.  

The Board remanded the case in July 2006 for further 
development.  


FINDINGS OF FACT

1.  Prior to October 1, 2001, the Veteran's CG was productive 
of severe disfigurement manifested by marked and unsightly 
deformity of the lips.

2.  Subsequent to October 1, 2001, the Veteran's CG was 
additionally manifested by marked discoloration or color 
contrast.    

3.  The Veteran's dysthymia has been manifested by symptoms 
that more nearly approximate occupational and social 
impairment with deficiencies in most areas, but not total 
occupational and social impairment.




CONCLUSIONS OF LAW

1.  Prior to October 1, 2001, the criteria for an initial 30 
percent rating, but not greater, for the Veteran's CG have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.118, Diagnostic Code 7800 (2002).

2.  After October 1, 2001, the criteria for an initial 50 
percent rating, but not greater, for the Veteran's CG have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.118, Diagnostic Code 7800 (2002 and 2008).

3.  The criteria for an initial rating of 70 percent, but not 
greater, for dysthymia have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic 
Code 9433 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's claims arise from the Veteran's disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop 
v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, a June 
2006 letter notified the Veteran of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claim was readjudicated in a February 
2008 supplemental statement of the case.

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment records are associated with the claims 
folder, as are vocational rehabilitation records, and post-
service VA and private medical examination reports and 
treatment records, and the Veteran has not asserted that the 
VA examinations are inadequate for rating purposes or 
otherwise deficient.  In addition, neither the Veteran nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of her claims.  


II.  Entitlement to an initial rating in excess of 10 percent 
for CG prior to October 1, 2001, and in excess of 30 percent 
from October 1, 2001, forward

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Such is the case here.  The 
veteran appealed the initial rating for her CG, which was in 
September 1993.  She filed a notice of disagreement in 
November 1993 and was sent a statement of the case the same 
month.  She perfected her appeal in January 1994.  A final 
decision has not yet been rendered in the matter.

The Board initially notes that the Veteran's CG has been 
rated under Diagnostic Code 7800 by analogy.

The Board additionally notes that the regulations governing 
skin rating codes were changed during the course of the 
Veteran's appeal effective on August 30, 2002.  67 Fed. Reg. 
49590 (July 31, 2002).  Under the old rating criteria, 
effective prior to August 30, 2002, a 50 percent evaluation 
is warranted where there is complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement, and a 30 percent rating is 
warranted for severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  A 
note following former Diagnostic Code 7800 indicates that 
when in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  

Under the revised regulations, Diagnostic Code 7800 for 
disfigurement of the head, face, or neck provides an 80 
percent evaluation for visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  For 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39- sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 
(VA must give effect to the court's explanation of the 
prevailing law). 

The medical evidence includes a March 1993 service medical 
record which reflects an assessment of CG and that the plan 
was for an injection.  A May 1993 VA examination report 
indicates that the Veteran had seen a dermatologist two weeks 
earlier and had a cortisone injection in the lip.  Upon 
examination, some mild, diffuse depigmentation around the 
upper and lower lips was observed.  There were no burns, 
injuries, eruptions, or lesions.  A June 1993 consultation 
report notes marked upper lip and lower lip edema.  The 
examiner stated that it was indurated centrally on the upper 
lip on palpation.  There was no facial edema.

In an October 1994 RO hearing, the Veteran stated that the 
swelling and edema did not recede at all and that during 
periods of stress the condition affected the sides of her 
face.

February 1996 VA skin examination revealed a full, slightly 
indurated lumpy upper lip which was out of proportion to her 
lower lip.  There were no abnormalities noted in the facial 
muscles or on the tongue, nor were any other skin 
abnormalities noted.  

A January 2002 VA skin diseases examination report indicates 
that the Veteran's symptoms included tingling, itching, and 
pain.  Upon examination, the examiner reported severe 
swelling of the upper lip with deformity.  There was no 
ulceration or exfoliation, nor was there facial palsy.

Finally, February 2002, October 2003, and December 2003 VA 
progress notes from the VA Medical Center in San Juan all 
indicate that the Veteran's condition is characterized by 
episodes of chronic swelling and discoloration all around her 
mouth.

A June 2006 Special Report of Training from the Veteran's 
vocational rehabilitation file reflects that the Veteran was 
earning $9.29 per hour in a full-time permanent position with 
TCF Bank as an account representative/customer service 
representative.  At this time, the Veteran did not indicate 
that her disabilities were aggravated by this position.  

Based on the foregoing, the Board first finds that while the 
evidence prior to October 1, 2001, does not reflect that the 
Veteran's CG was manifested by marked discoloration, color 
contrast, or the like, it was otherwise manifested by severe 
and chronic swelling so as to entitle the Veteran to a 30 
percent rating prior to October 1, 2001, under former 
Diagnostic Code 7800 for marked and unsightly deformity of 
the lips.  As there was no marked discoloration, color 
contrast, or the like, prior to October 1, 2001, the Board 
finds that there is no basis to increase the rating to 50 
percent pursuant to the note that followed former Diagnostic 
Code 7800.  Only some mild diffuse depigmentation was noted.  
And the Veteran's CG was not characterized by the type of 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement 
required for a 50 percent rating under the older provisions.  

On the other hand, turning next to the period after October 
1, 2001, the Board notes that shortly thereafter, progress 
notes also consistently reflect the symptoms of discoloration 
or color contrast, and giving the Veteran the benefit of the 
doubt, the Board will find that this and her additional 
symptoms permit the increase of her 30 percent rating to 50 
percent based on the note following former Diagnostic Code 
7800.  Interestingly, as the Veteran's service representative 
has conceded, the new criteria do not provide a basis for 
even a 50 percent rating.  More specifically, visible or 
palpable tissue loss and either gross distortion or asymmetry 
of at least two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with four or five characteristics of 
disfigurement has not been shown at any time subsequent to 
August 30, 2002.  

In summary, the Board finds that the evidence supports a 30 
percent rating, but not greater, for the Veteran's CG prior 
to October 1, 2001, and a 50 percent rating, but not greater, 
for the Veteran's CG after October 1, 2001.


III.  Entitlement to an initial Rating in excess of 10 
percent for Dysthymia

Background

Service connection for dysthymia was granted in the February 
2002 rating decision, at which time a 10 percent rating was 
assigned effective from October 2, 2001.  

VA outpatient treatment records for the period of October 
2001 to February 2002 reflect that in early October 2001, 
medication had been helping the Veteran to sleep 
appropriately, but that she continued to experience lack of 
motivation and dysthymia.  There were no signs or symptoms of 
a major affective or thought disorder.  In early December 
2001, it was noted that the use of Prozac had been beneficial 
to a degree that the Veteran could manage her depressive 
condition on an ambulatory basis.  Trazodone had also 
reportedly helped her sleep.  The examiner commented that 
most depressive symptoms occurred during the day and were 
associated with her physical condition of GC, which affected 
her because she became self-conscious when around people.  
This had affected her capacity to work and relate to people.  

In February 2002, it was noted that the Veteran had been 
treated for depressive symptomatology characterized by low 
self-esteem, difficulty sleeping at night, episodes of crying 
spells, and inability to relate to people socially.  The 
examiner 



again commented that most depressive symptoms occurred during 
the day and were associated with her physical condition of 
GC, which first developed in 1989.  The examiner further 
noted that GC was characterized by episodes of chronic 
swelling and discoloration all around her mouth.  She became 
self-conscious and stayed isolated in her home.  At this 
time, she was followed by a dermatologist who prescribed 
hydrocortisone cream.  Her present depressive symptoms had 
been manageable on an ambulatory basis with the help of 
Prozac and Trazodone.  She was currently functioning at a 
global assessment of functioning (GAF) scale score of 55.  

In a statement dated in March 2002, VA social worker M.S.D. 
indicated that the Veteran had been receiving treatment 
through VA hospitals in Florida and Puerto Rico.  She further 
noted that the Veteran had presented much difficulty in 
adjustment to her condition of GC, given the issues of self-
image and social isolation, and that the Veteran had been 
unable to maintain a steady employment and had difficulty in 
her social relations.  M.S.D. stated that the Veteran 
described a long history of symptoms of depression that had 
been related to self-image and self-esteem problems caused by 
a service-connected condition.  She further stated that the 
Veteran had made efforts to overcome secondary effects of 
this condition with little outcome given its nature.

A VA outpatient record from October 2003 reflects that the 
Veteran was having difficulties sleeping at night.  She was 
to be evaluated at the post-traumatic stress disorder (PTSD) 
clinic regarding her symptoms due to sexual trauma.  She was 
still feeling dysthymic with lack of motivation but was not 
experiencing crying spells or suicidal ideation.  It was 
noted that she had recently rejected in a relationship 
because of her physical condition of GC.  Prozac had been 
helping with her depressive symptoms to a degree.  

In a statement dated in December 2003, the Veteran maintained 
that her personal and professional relationships had suffered 
due to her depression, anxiety and lack of motivation.  The 
depression and anxiety had reportedly made it difficult for 
her to deal with day-to-day interaction and complete her 
college studies, noting that she was in a vocational 
rehabilitation program but would sometimes develop symptoms 
of anxiety from thinking about how she would be able to deal 
with employment in the future.  She had been treating with 
Dr. Morales.  She further noted that she had been unemployed 
for three years, and attributed this to her personal 
appearance, anxiety and depression.  

A VA outpatient record from December 2003 reflects that the 
Veteran continued to have difficulty with sleeping at night.  
Her depressive condition was not found to be in remission, as 
a result of continuing feelings of low self-esteem because of 
GC and PTSD.  

A VA outpatient record from January 2004 reflects that 
remission was found to be only partial and that the Veteran 
had become more dysfunctional and unable to work, remaining 
isolated in her home with very little social activities.  The 
Veteran still felt considerably dysthymic with very low self-
esteem and feelings of hopelessness, helplessness, and lack 
of motivation.  Even though the examiner noted that there was 
a history of traumatic sexual experiences during active 
military service, he found that the Veteran's depressive 
symptoms were mostly associated with her physical condition 
of GC that first developed in 1989 while she was in the 
military.  Increasing her Prozac had been helping her with 
episodes of major depressive relapse to a certain degree but 
her condition was not in remission and she experienced 
chronic depression mostly because of her GC but possibly also 
related to her PTSD.  The Axis I diagnoses were major 
depressive disorder with psychotic features, chronic episodes 
of relapse, and dysthymic disorder.  The Veteran was assigned 
a GAF of 50.  

A May 2004 VA treatment records indicates that the Veteran 
reported bouts of depression since the military.  She 
reportedly suffered from self-consciousness from her lip 
swelling, poor sleep, lack of motivation, and irritability 
for 15 years with feelings of helplessness and hopelessness.  
Affect was congruent with mood, and insight and judgment were 
good.  The Axis I diagnosis was dysthymic disorder, and the 
Veteran was assigned a GAF of 40.  In June 2004, it was noted 
that the Veteran was dressed and groomed nearly.  The 
assessment included depression, with the examiner noting that 
he would consider the diagnosis of primary thought disorder 
on Axis II to explain the Veteran's tendency to drift around 
in treatment and her occupational/social decline.  
Approximately five days later, the Veteran again complained 
of disrupted sleep.  Mental status examination revealed flat 
affect and mood reported as euthymic.  Responses seem to 
indicate poor insight, but with understanding of the 
consequences of her actions.  The assessment was major 
depressive disorder with a possible psychotic component.  
Approximately five days later, the Veteran was assigned a GAF 
of 45.  In August 2004, the Veteran reported better sleep.  
The assessment was dysthymia, with the examiner noting that 
she was still rather focused on somatic concerns, but seemed 
to respond to interventions and was not preoccupied.  

VA records from October 2004 reflect that the Veteran 
underwent a depression screening.  The Veteran contended that 
her depression was related to past traumatizing events from 
her military experiences.  A higher ranking service member 
reportedly forced her into sexual relations with him and 
another service member.  She never revealed this episode 
during service over concerns that it would cause her 
discharge from the military.  

VA mental disorders examination in January 2005 revealed that 
the Veteran had not been employed since working for JP Morgan 
Chase, although she did apparently get seasonal employment a 
Marshall Fields.  She continued to complain of problems with 
sleep and crying spells.  She was also in school at Governor 
State in business administration.  Other than a Monday night 
class, her classes were online.  In the mornings she would 
sometimes send out resumes.  She stated that her depression 
was about the same except she was a little more active and 
went looking for jobs.  She had friends but no boyfriend 
since 1987.  She reported crying spells at the rate of five 
to six times a week.  She was also very irritable when she 
got angry, and might scream as she did one week earlier.  Her 
concentration was also not very good, the Veteran noting that 
she was receiving Bs and Cs.  There was passive suicidal 
ideation and no homicidal ideation.  She denied any 
grandiosity, or experiencing auditory hallucinations.  She 
also denied any obsession or ritualistic behavior.  




Mental status examination revealed that she was neatly, 
casually and appropriately dressed for the weather.  The 
examiner indicated that her facial appearance did not draw 
attention to itself.  The Veteran was noted to have a full 
lower lip, which was not discolored and did seem unusually 
prominent.  Affect was appropriate to thought content and 
mood was even.  She was not delusional.  The Axis I diagnosis 
was dysthymia, and the Veteran was assigned a GAF of 61 to 
70.  The examiner commented that it was less likely than not 
that the Veteran's dysthymic disorder had affected her social 
and industrial adaptability.   

As was noted previously, a June 2006 Special Report of 
Training from the Veteran's vocational rehabilitation file 
reflects that the Veteran was earning $9.29 per hour in a 
full-time permanent position with TCF Bank as an account 
representative/customer service representative.  At this 
time, the Veteran did not indicate that her disabilities were 
aggravated by this position.


Analysis

The Veteran's service-connected dysthymia has been evaluated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9433, under the "new" rating criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  As the subject claim for service connection for 
depression was filed in October 2001, the evaluation of the 
Veteran's dysthymia will be based on consideration of only 
the "new" criteria.  

The applicable rating criteria permit a 30 percent rating for 
the Veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 




symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events). 

The applicable rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 




irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
Veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9433, effective November 
7, 1996.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) (DSM-IV), GAF scores of 51 to 60 
generally reflect some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

After a review of the evidence of record, the Board finds 
that throughout the time period relevant on appeal, the 
Veteran's dysthymia has been manifested by 




symptoms that more nearly approximate occupational and social 
impairment, with deficiencies in most areas, due to symptoms 
of recent passive suicidal ideation, ongoing depression, 
problems with anger management and irritability, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective 
relationships.  In addition, with the exception of a GAF of 
55 in 2002 and a most recent GAF of 61 to 70, the Veteran's 
disability has otherwise been manifested by scores of 40, 45, 
and 50, all indicative of at least serious occupational and 
social impairment.  Consequently, giving the Veteran the 
benefit of the doubt, the Board finds that a 70 percent 
rating is warranted for the Veteran's service-connected 
dysthymia.  

On the other hand, while the evidence of record does reflect 
serious social and occupational impairment, it does not 
reflect that the impairment is total.  Indeed, the most 
recent VA examiner concluded in January 2005 that it was less 
likely than not that the Veteran's dysthymic disorder had 
affected her social and industrial adaptability, and the 
Veteran's vocational rehabilitation records reflect that as 
of June 2006, the Veteran was employed in a full-time 
position with TCF Bank.  Moreover, although there has been 
some recent evidence of a possible psychotic component 
associated with the Veteran's dysthymia, the Board finds that 
the evidence as a whole does not evidence persistent 
delusions and/or hallucinations, and is otherwise devoid of 
evidence of symptoms of gross impairment in thought 
processing or communication, inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation or own name, so as to more 
nearly approximate total occupational and social impairment, 
as required for a 100 percent disability rating.  38 C.F.R. 
§ 4.130.  





IV.  Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with her service-connected 
dysthymia cause symptoms of depression, anger management 
problems, and difficulty in interpersonal relationships that 
significantly interfere with her ability to carry on various 
occupational and social activities and her service-connected 
CG causes chronic swelling and discoloration around her 
mouth.  However, such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 



describe the Veteran's disabilities.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.


ORDER

Entitlement to an initial 30 percent rating, but not greater, 
for CG prior to October 1, 2001, and an initial 50 percent 
rating, but not greater, for CG after October 1, 2001, is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits.

Entitlement to a 70 percent rating, but not greater, for 
service-connected dysthymia is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


